DETAILED ACTION
This Non Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed August 16, 2021.
Claims 1, 3, and 11 have been amended.
Claims 2 is cancelled. 
Claims 1 and 3-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims are directed towards integrating input data from at least one buyer, one seller, and ancillary services to analyze the input data within a machine learning module to: establish a user profile, enable accurate analysis of property details, enable secure communication between buyer and seller, facilitate offers and acceptances of real estate contracts, detect and prevent fraud, and analyze input data to tokenize words in Chinese and English and link them together, generating a document to the user to demonstrate completion of a real estate transaction and then delivering the document to the user. The claimed invention is merely describing a commonplace real estate transaction that analyzes user inputs for different services related to the home buying process and completing the transaction by generating a document (interpreted as home buying contract and deed/title). The independent claims are directed towards a fundamental economic practice of real estate home buying and thus directed towards an abstract idea.

With respect to the tokenizing and linking for Chinese and English, the originally filed specification describes this within paragraphs [43-45]. Based on the considered passages, the tokenizing and linking analysis is merely commonplace language processing techniques to further implement the abstract idea of a real estate contract process. The analysis is merely generic language processing and thus does not transform the abstract idea into a practical application. Refer to MPEP 2106.05(f) and 2106.05(h).

With respect to the tokenizing and linking for Chinese and English, the originally filed specification describes this within paragraphs [43-45]. Based on the considered passages, the tokenizing and linking analysis is merely commonplace language processing techniques to further implement the abstract idea of a real estate contract process. The analysis is merely generic language processing and thus is not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
Dependent claims 3-10 and 12-20 are merely describing further aspects of the identified abstract idea without additional elements beyond those considered for the independent claims. The dependent claims merely describe additional data aspects for the system to analyze as inputs including properties by type, homes below market value or a cash offer, highly rated sellers, grouping properties based on geographical characteristics (school district, zip code, city information), cost-related characteristics (total price, price per square foot, and price per room), and comparables, and having the input data comprise a predictive analysis that is within the consideration of the machine learning model being generic technological models to implement the abstract idea.
The claimed invention describes an abstract idea without significantly more or transformed into a practical application and therefore claims 1 and 3-20 are rejected under 35 USC 101 for being directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, further in view of Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], and Charuk et al [7,333,943], hereafter Charuk.
Regarding claim 1, Goodrich discloses a system, comprising: a computing environment including one or more computer processors and at least one computer- readable storage medium operably coupled to the one or more computer processors and having program instructions stored therein, the one or more computer processors being operable to execute the program instructions to perform an ecommerce real estate marketplace and platform (Paragraphs [4-9 and 30-36]; Goodrich discloses a system that provides computer processing and other elements for a real estate marketplace and platform for buyers, sellers, and others to search for properties and interact.); 
a data aggregation component configured to integrate input data from an end user of the e-commerce real estate marketplace and platform regarding at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction, 
wherein the end user is logged into a website or a mobile application on a device (Fig 3C and paragraphs [23-33]; Goodrich discloses that the buyer logs into a webpage and sets up a profile (buyer interpreted as end user). The platform integrates the buyer data, seller data, and ancillary services (MLS, tax assessor property information, and recent sales) to analyze and ; 
a plurality of data processing modules configured to analyze the input data (Paragraphs [23-30]; Goodrich discloses a “discovery engine” that analyzes the input data to match properties between buyers and sellers.):
establishing an online profile for one or more users, enabling accurate analysis of property details (Paragraphs [23-33]; Goodrich discloses the profile to better match properties between buyers and sellers within the discovery engine.), 
enabling secure communications between buyers and sellers (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis.), 
facilitating offers and acceptances of real estate contracts (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis which also has the buyer contact, exchange money, and transfer property (interpreted as facilitate offers and acceptances).), and 
a transaction completion component configured to generate one or more documents that demonstrate completion of a real estate transaction (Figs 4G-4H and paragraphs [46-47]; Goodrich discloses exchanging money and transferring property in terms of transaction completion.).  
Goodrich discloses the above-enclosed limitations, however, Goodrich does not specifically disclose the machine learning model for analyzing input data, or the specific modules for detecting and preventing fraud and tokenizing words with respect to Chinese and English and then linking these words together;
Jost teaches [FIG 8-10 and Column 5 line 44 to Column 6 line 67] a similar real estate system that provides real estate appraisal using neural networks (interpreted as machine learning) based on different input data. The combination is based on Goodrich disclosing the discovery engine that provides the input data and Jost teaching a similar searching system using neural networks that would utilize the input data from Goodrich to provide a better matching system based on user inputs (profile, facilitating offers, and secure communications). 
Further, Jost teaches [Column 14 lines 16-58] the similar transactions to the point of analyzing the data to determine if the property sale is within a recommended range to proceed with the loan (similar to Goodrich having the inputs for facilitating the sale and offer acceptances). Thus Jost teaches the modules as input within Goodrich, so the combination is that Jost would 
Goodrich discloses a computer system with user profiles, webpage search, and a discovery engine for matching profile with properties to facilitate between a buyer and a seller and Jost teaches a similar real estate platform system that provides neural networks to analyze input data to provide real estate matching and facilitating between buyers and sellers. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform using profile to match buyer and seller of Goodrich to include the ability for the matching and other system inputs to be analyzed using neural networks as taught by Jost since the claimed invention is merely a 
Therefore, from this teaching of Jost, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform using profile to match buyer and seller of Goodrich to include the ability for the matching and other system inputs to be analyzed using neural networks as taught by Jost for the purposes of as Jost specifically states, “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and 
The combination teaches a neural network system that analyzes user input for property matching and facilitating offers and acceptances, however, the combination does not specifically teach the specific modules for detecting and preventing fraud and tokenizing words with respect to Chinese and English and then linking these words together;
Domenikos teaches detecting and preventing fraudulent activity (Paragraphs [159-167]; Domenikos teaches a similar real estate platform system that provides fraud detection and prevention based on credit card and social security numbers. This is based on the originally filed specification paragraphs [68] that describes the fraud being, “to prevent banking fraud, wire fraud, credit card fraud, source of fund fraud, fraudulent development projects, etc. by users” and thus Domenikos teaches the fraud within the broadest reasonable interpretation in light of the specification. It would be obvious for one of ordinary skill in the art to combine Domenikos’ fraud detection with the combination real estate platform as the fraud detection 
The combination teaches the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances and Domenikos teaches a similar real estate system that provides fraudulent detection and prevention within a machine learning element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances of the combination to include the ability to have fraud detection and prevention within a similar real estate module that uses machine learning as taught by Domenikos since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the fraud detection would prevent a person using fraudulent identification to proceed with a high transaction cost (property buying).
Therefore, from this teaching of Domenikos, it would have been obvious for one of ordinary skill in the art before the effective filing date of 
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose tokenizing words in Chinese and English and linking the words together; 
Och teaches wherein the analyzing of input data further comprises tokenizing words Chinese and English separately, and then linking these words together (Paragraphs [50-56 and 60-64]; Och teaches a translation system that provides Chinese and English translations to documents using tokenization and mapping (interpreted as linking) using n-gram analysis (interpreted as machine learning). It would be obvious to include the translation elements within the real estate matching and facilitating offers using machine learning as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.).

Therefore, from this teaching of Och, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform with buyer/seller matching using machine learning with other modules of the combination the ability to have a module for translation of Chinese and English to be within the modules as taught by Och for the purposes of the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose a document generated for 
Charuk teaches [C2:36-58 and C20:13 to C22:31] a specific document is generated based on the accepted offer, wherein the document is delivered to the end user. Charuk teaches the specific elements of an offer document [C20:13-54], the generation of an offer documents [C:21 lines 24-48 and C:22 Lines 12-31], and then a contract document is generated based on the accepted offer document, where the finished contract document is communicated (interpreted as deliver) to the buyer (interpreted as end user) [C21:48 to C22:10]. It would be obvious to combine as the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching that provides property exchange of the combination the ability for a document to be produced for transaction completion as taught by Charuk since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the document is a legal element that signifies the property transfer and 
Therefore, from this teaching of Charuk, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching that provides property exchange of the combination the ability for a document to be produced for transaction completion as taught by Charuk for the purpose of the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
Regarding claim 3, the combination teaches the above-enclosed limitations;
 	Och further teaches wherein the tokenizing is performed via language processing and clustering (Paragraphs [85-92]; Och teaches that the translation involves language processing and key/value pairs for automatic translation (interpreted as clustering).).  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Goodrich further discloses where the analyzing of input data further comprises classifying properties by type (Paragraphs [19-22]; Goodrich discloses that the input data includes property type (townhouse, flat, high-rise, condominium).).  
Regarding claim 11, Goodrich discloses a method integrating input data from an end user of the e-commerce real estate marketplace and platform regarding at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction, wherein the end user is logged into a website or a mobile application on a device (Fig 3C and paragraphs [23-33]; Goodrich discloses that the buyer logs into a webpage and sets up a profile (buyer interpreted as end user). The platform integrates the buyer data, seller data, and ancillary services (MLS, tax assessor property information, and recent sales) to analyze and provide properties within the discovery engine. The interpretation of the ancillary services is based on originally filed specification [30] that describes the ancillary services as financing and/or banking information, legal information and related real estate services and tax assessor database is legal information and MLS is a related real estate service.); 
analyzing the input data for (Paragraphs [23-30]; Goodrich discloses a “discovery engine” that analyzes the input data to match properties between buyers and sellers.): 
establishing an online profile for one or more users, enabling accurate analysis of property details (Paragraphs [23-33]; Goodrich discloses the profile to better match properties between buyers and sellers within the discovery engine.), 
enabling secure communications between buyers and sellers (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis.), 
facilitating offers and acceptances of real estate contracts (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis which also has the buyer contact, exchange money, and transfer property (interpreted as facilitate offers and acceptances).), 
Goodrich discloses the above-enclosed limitations, however, Goodrich does not specifically disclose the machine learning model for analyzing input data, or the specific modules for detecting and preventing fraud and tokenizing words with respect to Chinese and English and then linking these words together, and generating a document demonstrating completion of transaction;
Jost teaches [FIG 8-10 and Column 5 line 44 to Column 6 line 67] a similar real estate system that provides real estate appraisal using neural networks (interpreted as machine learning) based on different input data. The combination is based on Goodrich disclosing the discovery engine that provides the input data and Jost teaching a similar searching system using neural networks that would utilize the input data from Goodrich to provide a 
Further, Jost teaches [Column 14 lines 16-58] the similar transactions to the point of analyzing the data to determine if the property sale is within a recommended range to proceed with the loan (similar to Goodrich having the inputs for facilitating the sale and offer acceptances). Thus Jost teaches the modules as input within Goodrich, so the combination is that Jost would combine the neural network modeling with the specific input elements of Goodrich to combine and provide better property recommendations as Jost teaches, “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and area characteristics (906). Area characteristics (906) are stored and applied at a level of geographic specificity that varies according to the amount of data available at each of several successively larger geographic areas. In this way the models (908) are able to capture local neighborhood characteristics without unduly reducing sample sizes, which would reduce reliability and predictability” [Column 2 lines 38-47].
Goodrich discloses a computer system with user profiles, webpage search, and a discovery engine for matching profile with properties to facilitate between a buyer and a seller and Jost teaches a similar real estate 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform using profile to match buyer and seller of Goodrich to include the ability for the matching and other system inputs to be analyzed using neural networks as taught by Jost since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Jost specifically states, “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and area characteristics (906). Area characteristics (906) are stored and applied at a level of geographic specificity that varies according to the amount of data available at each of several successively larger geographic areas. In this way the models (908) are able to capture local neighborhood characteristics without unduly reducing sample sizes, which would reduce reliability and predictability” [Column 2 lines 38-47].
Therefore, from this teaching of Jost, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 
The combination teaches a neural network system that analyzes user input for property matching and facilitating offers and acceptances, however, the combination does not specifically teach the specific modules for detecting and preventing fraud and tokenizing words with respect to Chinese and English and then linking these words together, and generating a document demonstrating completion of transaction;
Domenikos teaches detecting and preventing fraudulent activity (Paragraphs [159-167]; Domenikos teaches a similar real estate platform system that provides fraud detection and prevention based on credit card 
The combination teaches the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances and Domenikos teaches a similar real estate system that provides fraudulent detection and prevention within a machine learning element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances of the combination to include the ability to have fraud detection and prevention within a similar real estate module that uses machine learning as taught by Domenikos since the claimed invention is merely a combination of old elements and in the combination each element 
Therefore, from this teaching of Domenikos, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances of the combination to include the ability to have fraud detection and prevention within a similar real estate module that uses machine learning as taught by Domenikos for the purposes of the fraud detection would prevent a person using fraudulent identification to proceed with a high transaction cost (property buying).
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose tokenizing words in Chinese and English and linking the words together, and generating a document demonstrating completion of transaction; 
Och teaches wherein the analyzing of input data further comprises tokenizing words in Chinese and English separately, and then linking these words together (Paragraphs [50-56 and 60-64; Och teaches a translation 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform with buyer/seller matching using machine learning with other modules of the combination the ability to have a module for translation of Chinese and English to be within the modules as taught by Och since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.
Therefore, from this teaching of Och, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform with buyer/seller matching using machine learning with other modules of the combination the ability to 
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose a document generated for transaction completed (Goodrich discloses property exchanged and money transferred but not the specific nature of a document generated) and delivering the document to the end user.
Charuk teaches [C2:36-58 and C20:13 to C22:31] a specific document is generated based on the accepted offer, wherein the document is delivered to the end user. Charuk teaches the specific elements of an offer document [C20:13-54], the generation of an offer documents [C:21 lines 24-48 and C:22 Lines 12-31], and then a contract document is generated based on the accepted offer document, where the finished contract document is communicated (interpreted as deliver) to the buyer (interpreted as end user) [C21:48 to C22:10]. It would be obvious to combine as the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate 
Therefore, from this teaching of Charuk, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching that provides property exchange of the combination the ability for a document to be produced for transaction completion as taught by Charuk for the purpose of the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Och further teaches wherein the analyzing of input data further comprises tokenizing words in Chinese and English separately, and then linking these words together (Paragraphs [50-56 and 60-64; Och teaches a .  
Regarding claim 13, the combination teaches the above-enclosed limitations;
 	Och further teaches wherein the tokenizing is performed via language processing and clustering (Paragraphs [85-92]; Och teaches that the translation involves language processing and key/value pairs for automatic translation (interpreted as clustering).).  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Goodrich further discloses where the analyzing of input data further comprises classifying properties by type (Paragraphs [19-22]; Goodrich discloses that the input data includes property type (townhouse, flat, high-rise, condominium).).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], and Charuk et al [7,333,943], hereafter Charuk, further in view of Thomas et al [2012/0246024], hereafter Thomas.
Regarding claim 5, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering desirable investments by analyzing below market price or a cash offer;
 	Thomas teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing features including a below market price or a cash offer with quick sale (Paragraph [59]; Thomas teaches a similar real estate platform system that provides the buyer with information such as homes below market value.).  
	The combination teaches a real estate platform that provides buyer and seller matching using machine learning and other aspects to complete a transaction and Thomas teaches a similar real estate system that provides properties below market value. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary 
	Therefore, from this teaching of Thomas, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas for the purposes of  the below market value provides a potential buyer with immediate equity within the property and great investment within the market.
Regarding claim 15, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering desirable investments by analyzing below market price or a cash offer;
 	Thomas teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing features including a below market price or a cash offer with quick sale (Paragraph [59]; Thomas teaches a similar real estate platform system that provides the buyer with information such as homes below market value.).  
	The combination teaches a real estate platform that provides buyer and seller matching using machine learning and other aspects to complete a 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the below market value provides a potential buyer with immediate equity within the property and great investment within the market. 
	Therefore, from this teaching of Thomas, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas for the purposes of  the below market value provides a potential buyer with immediate equity within the property and great investment within the market.
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], and Charuk et al [7,333,943], hereafter Charuk, further in view of Lyons [2013/0041841].
Regarding claim 6, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering based on analyzing highly rated sellers; 
Lyons teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing highly rated sellers (Fig 1, 14, and paragraphs [98-100]; Lyons teaches a similar real estate system that discloses an agent (interpreted as seller) and lender review rating based on experience and previous terms. It would be obvious to combine with the real estate platform that matches buyers with sellers of the combination with the ability of the seller rating as the seller rating provides the buyer with the ability to choose the proper agent based on his/her needs for the sale transaction.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller 
Therefore, from this teaching of Lyons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller ratings as taught by Lyons for the purposes of  the rating of agents provides the user the most information to select based on his/her needs for the sale transaction [Lyons 100].
Regarding claim 7, the combination teaches the above-enclosed limitations;
Goodrich further discloses wherein the analyzing of input data further comprises grouping properties according to geographical characteristics, cost-related characteristics, and recent sales or comparables (Paragraphs [18-19 and 31-35; Goodrich discloses analyzing and ranking properties based on location [19; 31], recent sales history [31], financial qualifications [35], and price range for buyer [18].).  
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Goodrich further discloses wherein the geographical characteristics further comprise school district, zip code, and city information (Paragraphs [19 and 31-32]; Goodrich discloses school ratings, specific address of the property (which would include zip code), proximity to a location (interpreted as city information), mountain, city, or water view (interpreted as city information), near a grocery store (interpreted as city information), and near a hotel (interpreted as city information).).  
Regarding claim 16, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering based on analyzing highly rated sellers; 
Lyons teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing highly rated sellers (Fig 1, 14, and paragraphs [98-100]; Lyons teaches a similar real estate system that discloses an agent (interpreted as seller) and lender review rating based on experience and previous terms. It would be obvious to combine with the real estate platform that matches buyers with sellers of the combination with the ability of the seller rating as the seller rating provides the buyer with the ability to choose the proper agent based on his/her needs for the sale transaction.).

Therefore, from this teaching of Lyons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller ratings as taught by Lyons for the purposes of  the rating of agents provides the user the most information to select based on his/her needs for the sale transaction [Lyons 100].
Regarding claim 17, the combination teaches the above-enclosed limitations;
Goodrich further discloses wherein the analyzing of input data further comprises grouping properties according to geographical characteristics, cost-related characteristics, and recent sales or comparables (Paragraphs .).  
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Goodrich further discloses wherein the geographical characteristics further comprise school district, zip code, and city information (Paragraphs [19 and 31-32]; Goodrich discloses school ratings, specific address of the property (which would include zip code), proximity to a location (interpreted as city information), mountain, city, or water view (interpreted as city information), near a grocery store (interpreted as city information), and near a hotel (interpreted as city information).).
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], Charuk et al [7,333,943], hereafter Charuk, and Lyons [2013/0041841], further in view of Patel et al [2015/0081497], hereafter Patel.
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Lyons further teaches wherein the cost-related characteristics further comprise total price, price per square foot, (Fig 8 and paragraphs [65-68]; 
The combination teaches price per sq. foot and total price, however, the combination does not specifically disclose price per room.
Patel teaches and price per number of rooms (Paragraphs [73-84]; Patel teaches that a similar real estate platform uses historical data to provide property information such as PPR (price per room). It would be obvious to combine the price per room of Patel within the other cost related data of the combination as price per room is further information that provides better matches and sellers with greater information to effectively price their property.).
The combination teaches that the cost characteristics include total price and price per square foot and Patel teaches price per room within a similar real estate system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would 
Therefore, from this teaching of Patel, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel for the purposes of price per room is further information that provides better matches and sellers with greater information to effectively price their property.
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Jost further teaches where in the analyzing of input data further comprises a predictive analysis as a data processing function to predict future behavior using existing data about past behavior (C7:5 to C10:45; Jost teaches using predictive modeling with error models with predictor variables that trains data sets which is interpreted as predict future behavior.).  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
wherein the cost-related characteristics further comprise total price, price per square foot, (Fig 8 and paragraphs [65-68]; Lyons teaches cost characteristics that includes total price (Fig 8) and an estimate value that is based on price per sq. foot [65-68].).  
The combination teaches price per sq. foot and total price, however, the combination does not specifically disclose price per room.
Patel teaches and price per number of rooms (Paragraphs [73-84]; Patel teaches that a similar real estate platform uses historical data to provide property information such as PPR (price per room). It would be obvious to combine the price per room of Patel within the other cost related data of the combination as price per room is further information that provides better matches and sellers with greater information to effectively price their property.).
The combination teaches that the cost characteristics include total price and price per square foot and Patel teaches price per room within a similar real estate system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel since the claimed invention is merely a combination of old 
Therefore, from this teaching of Patel, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel for the purposes of price per room is further information that provides better matches and sellers with greater information to effectively price their property.
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Jost further teaches where in the analyzing of input data further comprises a predictive analysis as a data processing function to predict future behavior using existing data about past behavior (C7:5 to C10:45; Jost teaches using predictive modeling with error models with predictor variables that trains data sets which is interpreted as predict future behavior.).

Response to Arguments
In response to the arguments filed August 16, 2021 on pages 10 regarding the 35 USC 112 rejections, Examiner agrees that the amendments to claims 1, 3, and 11 have rendered both 35 USC 112 rejections moot and, as such, the 35 USC 112 rejections have been withdrawn.
In response to the arguments on pages 5-6 regarding the 35 USC 101 rejection, specifically that the amended claim elements are directed towards a practical application as a whole. 
Examiner respectfully disagrees.
The amended claim element that purports a practical application is the addition of a “device” within the limitation regarding a mobile application. The device is described in originally filed figure 7 and paragraphs [80]. The specification description and claim language merely describes the device (and other subsequent additional elements) as generic technological aspects to implement the abstract idea. The claimed invention is still describing and directed towards a real estate transaction and the additional elements do not describe a practical application nor are they significantly more than the identified abstract idea. 
Further, Examiner notes that the arguments themselves describe the claims as a real estate transaction within a web interface. Based on the consideration, the claims describe a real estate transaction with additional elements that amount to generic technological elements merely to 
Lacking any further arguments, claims 1 and 3-20 are maintaining the 35 USC 101 rejection, as per the rejection above in light of the amended claim limitations. 
In response to the arguments on pages 6-9 regarding the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the combination of prior art elements. 
Examiner respectfully disagrees.
In terms of the arguments that the 35 USC 103 rejection lacks KSR rationale for the combination of references, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case each respective reference within the combination is provided with a rationale, 
Claim 1 and 11 describe different functions within a real estate transaction. Examiner notes that the system is merely providing functions configured to perform analysis, however, there is no specific requirement, linkage, or description as to how the different machine learning functions act within the claimed invention. The claims merely provide the expected result of using machine learning input analysis to: establish an online profile for one or more users, enable accurate analysis of property details, enable secure communications between buyers and sellers, facilitate offers and acceptances of real estate contracts, and detect and prevent fraudulent activity wherein the analyzing of input data further comprises tokenizing words in Chinese and English separately, and then linking these words together. Examiner cited prior art elements that perform the different functions. Further, there are no arguments specifically directed towards why the combination of references are improper beyond an allegation that the KSR rationale is improper. 
In terms of the cited prior art, Goodrich, as the primary reference, teaches a real estate transaction system that provides a user profile for a buyer, seller, and ancillary services. The information provided by the buyer, seller, and ancillary are used within a discovery engine to analyze and provide properties. Goodrich provides input analysis for user profiles, 
Jost is used to combine a similar real estate system that uses machine learning to provide analysis of input data. Further, Jost teaches facilitating the sale and other input aspect similar to Goodrich. Thus the combination would be obvious as “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and area characteristics (906). Area characteristics (906) are stored and applied at a level of geographic specificity that varies according to the amount of data available at each of several successively larger geographic areas. In this way the models (908) are able to capture local neighborhood characteristics without unduly reducing sample sizes, which would reduce reliability and predictability” [Column 2 lines 38-47].
Domenikos teaches a similar real estate platform that provides detection and prevention of fraudulent activity in terms of social security and credit card information. It would be obvious for one of ordinary skill in the art to combine Domenikos’ fraud detection with the combination real estate 
The final input analysis of the tokenization of words for Chinese and English and linking them together is taught by Och. Och teaches providing document translations between Chinese and English using tokenization and linkage within a machine learning environment. It would be obvious to include the translation elements within the real estate matching and facilitating offers using machine learning as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.
Examiner notes that the claim limitations do not describe the inputs in terms of a connected series of elements, but merely functions that are provided within the same system. This would be similar to an operating system. There are many different applications and functions that are within an operating system, however, the only thing that the applications and functions are connected is merely being within the system. These aspects and functions are not interconnected nor do they rely on one another to operate. The claimed invention has claimed functions of a system in terms of what they provide within the system but not how they operate, how they are connected (if they are connected), or if they’re just part of a package-type system providing these functions. Under the interpretation and claim limitations, as currently written, are functions provided within a system with 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Examiner notes that the arguments are merely that the number of references provides nonobviousness and patentability. The number of references provided, as shown above in terms of the arguments directed towards the KSR rationale, is to show the different functions within the claimed invention. It would have been obvious to combine the number of references to teach the functions as prior art that would be obvious for one of ordinary skill in the art. The number is just to showcase that the number of claimed functions are within prior art and would be obvious to be provided. The combined references, as rejected above, are within proper KSR rationales and no argument is directed towards why the claimed invention is patentable beyond the number of references. Therefore, the 35 USC 103 rejection is maintained as the combination of references is proper and the number of references are provided with proper KSR rationales.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of references teaches the claimed invention and merely having individualistic arguments directed towards the references that are not teaching certain elements are not a proper response as the combination of elements teaches the claimed invention. Examiner refers to the 35 USC 103 rejection in terms of the combination of elements, the KSR rationale, and obviousness to combine the elements to teach the claimed invention.
Further, the arguments are directed towards prior art references that are not even used in teaching the claimed invention. Examiner notes that Och is used to teach the tokenization aspects with n-gram analysis (interpreted as machine learning) and not Shen. Och teaches [50-56 and 60-64] a translation system that provides Chinese and English translations to documents using tokenization and mapping (interpreted as linking) using n-gram analysis (interpreted as machine learning). It would be obvious to include the translation elements within the real estate matching and facilitating offers using machine learning as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically 
Lacking any further arguments, claims 1 and 3-20 are maintaining the 35 USC 103 rejection, as rejected above in light of the amended claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feng, Emily, "The Hidden Translation Behind Real Estate", Stepes, published February 4, 2016, accessed August 25, 2021 (state of prior art in terms of having translation services with respect to international real estate transactions);
Kang Jun Chul [KR-20130117462-A] (international real estate service with translation aspects);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689